          Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                     FOR
                     FOR THE
                          THE SOUTHERN
                              SOUTHERN DISTRICT
                                       DISTRICT OF
                                                OF NEW YORK
                                                   NEW YORK



 JEFFERIES LLC,
 JEFFERIES EEC,                                 :       Civil
                                                        Civil Action No.: 1:19-cv-3147
                                                              Action No.: l:19-cv-3147
                                                :
                 Plaintiff/Movant,
                 PI aintiff/Movant,             :
                                                :
         v.
         v.                                     :
                                                :
 JON A. GEGENHEIMER                             :
                                                :
                 Defendant/Respondent.
                 Defendant/Respondent.          :


                      MEMORANDUM OF LAW IN SUPPORT OF
                     MOTION
                     MOTION TO
                            TO CONFIRM
                               CONFIRM ARBITRATION
                                       ARBITRATION AWARD
                                                   AWARD

        Jefferies
        Jefferies LLC
                  EEC files
                      files this
                            this Memorandum
                                 Memorandum of Law in
                                            of Law in support
                                                      support of
                                                              of its Motion to
                                                                 its Motion to Confirm
                                                                               Confirm

Arbitration
Arbitration Award.
            Award. Jefferies
                   Jefferies respectfully
                             respectfully requests that this
                                          requests that this Court
                                                             Court confirm
                                                                   confirm the
                                                                           the arbitration
                                                                               arbitration award
                                                                                           award

(the
(the “Award”)
     “Award”) of
              of the
                 the panel
                     panel in the FINRA
                           in the FINRA Dispute Resolution, Inc.
                                        Dispute Resolution, Inc. arbitration
                                                                 arbitration captioned Jefferies
                                                                             captioned Jefferies

LLC v.
LLC    Jon A.
    v. Jon A. Gegenheimer, FINRA Case
              Gegenheimer, FINRA      No. 16-02461
                                 Case No. 16-02461 (the
                                                   (the “Arbitration”).
                                                        “Arbitration”).

I.
I.      INTRODUCTION
        INTRODUCTION

        On
        On May
           May 18,
               18, 2016,
                   2016, Jefferies
                         Jefferies and
                                   and Jon
                                       Jon A.
                                           A. Gegenheimer
                                              Gegenheimer executed
                                                          executed an
                                                                   an employment
                                                                      employment agreement
                                                                                 agreement

(the
(the “Agreement”).
     “Agreement”). Under the terms
                   Under the terms of the Agreement,
                                   of the Agreement, Jefferies
                                                     Jefferies agreed
                                                               agreed to
                                                                      to provide
                                                                         provide and
                                                                                 and hold
                                                                                     hold open
                                                                                          open

for
for Gegenheimer
    Gegenheimer aa lucrative
                   lucrative position
                             position as
                                      as aa managing
                                            managing director
                                                     director in
                                                              in its
                                                                 its Investment Banking division,
                                                                     Investment Banking division,

and
and Gegenheimer
    Gegenheimer agreed
                agreed to join Jefferies
                       to join Jefferies on
                                         on or before August
                                            or before August 17,
                                                             17, 2016.
                                                                 2016. Gegenheimer
                                                                       Gegenheimer further
                                                                                   further

agreed that, if
agreed that, if he
                he failed
                   failed to
                          to commence
                             commence employment
                                      employment with
                                                 with Jefferies
                                                      Jefferies at that agreed-upon
                                                                at that agreed-upon time,
                                                                                    time, he
                                                                                          he

would
would pay
      pay Jefferies
          Jefferies liquidated
                    liquidated damages
                               damages in the amount
                                       in the amount of
                                                     of $1,000,000.
                                                        $1,000,000. Gegenheimer
                                                                    Gegenheimer also
                                                                                also agreed
                                                                                     agreed

to
to pay
   pay Jefferies’
       Jefferies’ attorneys’
                  attorneys’ fees
                             fees and
                                  and costs
                                      costs if
                                            if Jefferies
                                               Jefferies prevailed
                                                         prevailed in
                                                                   in an
                                                                      an action
                                                                         action to
                                                                                to enforce
                                                                                   enforce its
                                                                                           its rights
                                                                                               rights

under
under the
      the Agreement.
          Agreement. Gegenheimer
                     Gegenheimer subsequently
                                 subsequently reneged
                                              reneged on
                                                      on his
                                                         his promises
                                                             promises and
                                                                      and informed
                                                                          informed
          Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 2 of 10



Jefferies that he would not join Jefferies as agreed, but instead would remain with his then-

current employer, Credit Suisse. Indeed, Gegenheimer did not commence employment with

Jefferies by August 17, 2016. In failing to do so, Gegenheimer breached the Agreement and

triggered the liquidated damages provision. As a result, Jefferies commenced an arbitration

proceeding before the Financial Industry Regulatory Authority (“FINRA”).

       The parties have now concluded that arbitration, and a panel of three FINRA arbitrators

has made a unanimous decision. Specifically, the Panel issued the Award, which states in

relevant part:

       After considering the pleadings, the testimony and evidence presented during
       Parts One and Two of the Hearing, and the post-hearing submissions, the Panel
       has decided in full and final resolution of the issues submitted for determination
       as follows:

                 1.   Gegenheimer is liable for and shall pay to Jefferies the
                      amount of $1,000,000.00 in liquidated damages, pursuant
                      to Section V.B of the Agreement.

                 2.   Gegenheimer is liable for and shall pay to Jefferies the
                      amount of $483,245.36 in costs and reasonable attorneys’
                      fees, pursuant to Section III.C of the Agreement.

                 3.   Gegenheimer’s counterclaims are denied in their entirety.

                 4.   Any and all claims for relief not specifically addressed
                      herein, including Gegenheimer’s requests for attorneys’
                      fees and punitive damages, are denied.

                 5.   The arbitrators have provided an explanation of their
                      decision in this award. The explanation is for the
                      information of the parties only and is not precedential in
                      nature.

(“Award,” attached as Exhibit A to Shapren Declaration, at pp. 14 and 15). Pursuant to § 9 of

the Federal Arbitration Act, 9 U.S.C. § 9, Jefferies now moves this Court to confirm the Award;

and further award Jefferies costs incurred in connection with proceedings to confirm the Award,



                                               -2-
          Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 3 of 10



and such costs to include reasonable attorneys’ fees; pre-judgment and post-judgment interest;

and such other relief as the Court finds just and proper.

II.    FACTS

       A.      Gegenheimer Signs, and then Breaches, His Agreement with Jefferies.

       Jefferies is a financial-services firm that maintains a global investment banking practice.

Gegenheimer is an experienced investment banker specializing in mergers and acquisitions in the

technology sector. Gegenheimer was employed by Credit Suisse at all relevant times.

       Jefferies and Gegenheimer executed an employment agreement on May 18, 2016. See

Ex. B to Shapren Declaration. Gegenheimer was represented by counsel with respect to the

Agreement. Because Gegenheimer’s contract with Credit Suisse contained a notice or “garden

leave” requirement, the Agreement required Jefferies to hold the position open for Gegenheimer

for 90 days and required Gegenheimer to join Jefferies on or before August 17, 2016. The

Agreement also included a liquidated damages provision. Id. at ¶ V.B. The provision in the

Agreement provides, in relevant part, if Gegenheimer “fail[ed] to commence employment [with

Jefferies] by August 17, 2016,” he agreed “to pay Jefferies $1,000,000 as liquidated damages …,

which represent only an approximation of a portion of the anticipated loss created by such a

violation.” Id. Gegenheimer further agreed to pay “all costs associated with the collection by

Jefferies of its rights under this Agreement, including reasonable attorneys’ fees, provided

                                                                Id. at ¶ III.C.
Jefferies is the prevailing party in such enforcement action.” Id.

       Gegenheimer failed to join Jefferies as agreed. In reneging on his agreement to join

Jefferies, Gegenheimer breached the Agreement and triggered the liquidated damages provision.




                                                 -3-
          Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 4 of 10



       B.        The Parties Submit Their Dispute Regarding Gegenheimer’s Breach of the
                 Agreement to FINRA Arbitration.

       Despite his contractual obligation to do so, Gegenheimer refused to satisfy Jefferies

demand for payment of the liquidated damages provided for in the Agreement. Accordingly, on

August 19, 2016, Jefferies initiated FINRA arbitration proceedings by filing a Statement of

Claim against Gegenheimer. In its Statement of Claim, Jefferies asserted a single cause of action

against Gegenheimer for breach of contract. With respect to remedies, Jefferies asked the Panel

to enforce the liquidated damages provision and award the liquidated damages in the amount of

$1,000,000. Jefferies also requested actual compensatory damages, but only if the liquidated

damages clause is not enforced. Lastly, Jefferies sought an award of attorneys’ fees and costs.

In response to the Statement of Claim, Gegenheimer filed an Answer and Counterclaims in

which he asserted denials, defenses, and counterclaims.

       C.        The Arbitration Proceeding

       The arbitration proceeded to a hearing before a panel of three duly appointed arbitrators:

Lawrence R. Mills, A. James Oakes, and Minnie Loo (collectively, the “Panel”). By agreement

of the parties, the arbitration proceeded in a bifurcated fashion. The arbitration hearing on the

first phase of the case took place on January 24, 2018 in San Francisco, California. The second

part of the hearing was conducted on January 28–January 31, 2019 in San Francisco, California.

       D.        The Award

       On April 8, 2019, FINRA served the Panel’s Award on the parties. The Award states in

relevant part:

       After considering the pleadings, the testimony and evidence presented during
       Parts One and Two of the Hearing, and the post-hearing submissions, the Panel
       has decided in full and final resolution of the issues submitted for determination
       as follows:



                                                -4-
         Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 5 of 10



               1.      Gegenheimer is liable for and shall pay to Jefferies the
                       amount of $1,000,000.00 in liquidated damages, pursuant
                       to Section V.B of the Agreement.

               2.      Gegenheimer is liable for and shall pay to Jefferies the
                       amount of $483,245.36 in costs and reasonable attorneys’
                       fees, pursuant to Section III.C of the Agreement.

               3.      Gegenheimer’s counterclaims are denied in their entirety.

               4.      Any and all claims for relief not specifically addressed
                       herein, including Gegenheimer’s requests for attorneys’
                       fees and punitive damages, are denied.

               5.      The arbitrators have provided an explanation of their
                       decision in this award. The explanation is for the
                       information of the parties only and is not precedential in
                       nature.

Ex. A to Shapren Declaration at pp. 14-15.

III.   ARGUMENT

       A.      The Federal Arbitration Act Applies

       Because the arbitration agreements at issue in this case are contracts evidencing a

transaction involving commerce, the Federal Arbitration Act (“FAA”) governs this motion to

confirm the arbitration award. SeeSee
                                   9 U.S.C. § 2. See v.also
                                      also E.E.O.C.         E.E.O.C.
                                                         Waffle      v. Inc.
                                                                House,  Waffle House, Inc., 534

U.S. 279, 289 (2002) (employment contracts, except for those covering workers engaged in

transportation, are covered by the FAA); Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20,

24-25 & n.2 (1991) (FAA applicable to arbitration clauses contained in securities industry

regulation applications) (citations omitted).

       B.      The FAA Provides for Confirmation of the Award.

       Section 9 of the FAA provides that:

               If the parties in their agreement have agreed that a judgment of the
               court shall be entered upon the award made pursuant to the
               arbitration, and shall specify the court, then at any time within one
               year after the award is made any party to the arbitration may apply
               to the court so specified for an order confirming the award, and
                                                -5-
          Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 6 of 10



               thereupon the court must grant such an order unless the award is
               vacated, modified, or corrected as prescribed in sections 10 and 11
               of this title.

9 U.S.C. § 9. Jefferies’ Motion satisfies all of the requisites of § 9 for confirming the Award. As

explained more fully below, (i) the parties agreed that a judgment shall be entered upon the

Award in any court of competent jurisdiction; (ii) the Award was issued on April 8, 2019, which

is within the one-year time limitation set forth in the FAA; and (iii) the Award has not been

vacated, modified, or corrected. Accordingly, the Court must confirm the Award.

               1.      Gegenheimer and Jefferies Agreed to Arbitrate Their Dispute.

       Gegenheimer agreed to arbitrate the claims asserted by Jefferies in the Arbitration. First,

the FINRA Rules required arbitration. As a FINRA Associated Person, Gegenheimer was

obligated to arbitrate any dispute arising out of his business activities, including those arising out

of his employment with Jefferies, a FINRA Member Firm. Specifically, FINRA Code of

Arbitration Procedure Rule 13200(a) provides that:

                       Except as otherwise provided in the Code, a dispute must
               be arbitrated under the Code if the dispute arises out of the
               business activities of a member or an associated person and is
               between or among:

                       • Members;
                       • Members and Associated Persons; or
                       • Associated Persons.

FINRA Rule 13200(a). The FINRA Code of Arbitration Procedure also provides that FINRA

arbitration awards “may be entered as a judgment in any court of competent jurisdiction.”

FINRA Rules 13904(a).

       Second, Gegenheimer agreed to arbitrate this dispute at the inception of this matter. Like

Jefferies, Gegenheimer executed and filed a FINRA Arbitration Submission Agreement. A copy




                                                 -6-
         Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 7 of 10



of each of those executed agreements is attached as Exhibit C to the Declaration of Andrew J.

Shapren. The Uniform Submission Agreements state, in relevant part:

                      1.     The undersigned parties hereby submit the present
              matter in controversy, as set forth in the attached statement of
              claim, answers, and all related counterclaims, and/or third-party
              claims which may be asserted, to arbitration in accordance with the
              Constitution, By-Laws, Rules, Regulations, and/or Code of
              Arbitration Procedure of the sponsoring organization.

                      2.      The undersigned parties hereby state that they have
              read the procedures and rules of the sponsoring organization
              relating to arbitration.

                      3.       The undersigned parties agree that in the event a
              hearing is necessary, such hearing shall be held at a time and place
              as may be designated by the Director of Arbitration or the
              arbitrator(s). The undersigned parties further agree and understand
              that the arbitration will be conducted in accordance with the
              Constitution, By-Laws, Rules, Regulations, and/or Code of
              Arbitration Procedure of the sponsoring organization.

                     4.      The undersigned parties further agree to abide by
              and perform any award(s) rendered pursuant to this Submission
              Agreement and further agree that a judgment and any interest due
              thereon, may be entered upon such award(s) and, for these
              purposes, the undersigned parties hereby voluntarily consent to
              submit to the jurisdiction of any court of competent jurisdiction
              which may properly enter such judgment.
              2.      Jefferies has Timely Moved to Confirm the Award .

       FINRA issued the Award on April 8, 2019. Jefferies’ motion to confirm is well within

the one-year period that the FAA provides for seeking confirmation.




                                              -7-
           Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 8 of 10



                  3.       The Award has not Been Vacated or Modified.

         There are no legal or factual grounds to vacate, modify, or correct the Award issued by

the Panel.1 More to the point, the Award has not been vacated, modified, or corrected, and

therefore must be confirmed.

         C.       Jefferies is Entitled to its Attorneys’ Fees and Costs

         Pursuant to the clear terms of the Agreement, Jefferies is entitled to its attorneys’ fees and

costs incurred in this matter. The Agreement requires Gegenheimer to pay “all costs associated

with the collection by Jefferies of its rights under this Agreement, including reasonable

attorneys’ fees, provided Jefferies is the prevailing party in such enforcement action.” See

Exhibit B to Shapren Declaration at III, C. New York courts enforce contractual agreements to

pay attorneys’ fees. RMP Capital Corp. v. Victory Jet, LLC, 139 A.D.3d 836, 839, 32 N.Y.S.3d

231, 235 (N.Y. App. Div. 2016)(“It is well settled in New York that a prevailing party may not

recover attorneys’ fees from the losing party except where authorized by statute, agreement or

court rule.”)(quotations and citation omitted)(emphasis added).

         Jefferies has filed this Motion to collect sums owed to it under the Agreement and

Jefferies has incurred attorney’s fees and costs in connection with this Motion. Thus, according

to the Agreement, Jefferies is entitled to the reasonable attorney’s fees and costs incurred in

bringing the instant Motion.

IV.      CONCLUSION

         Jefferies has met all of the prerequisites for confirmation of the Arbitration Award and

there exists no reason not to confirm it. Accordingly, Jefferies respectfully requests that the

Court: (a) enter an order granting Jefferies’ Motion to Confirm Arbitration Award and (b) enter

1
 Vacatur of an arbitration award is available only in the “vary narrow set of circumstances delineated by statute and
case law . . . . all of which involve corruption, fraud, or some other impropriety on the part of the arbitrators”
Kuruwa v. Turner Constr. Co., 645 F. App'x 9, 10 (2d Cir. 2016) (citations omitted).

                                                        -8-
         Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 9 of 10



a final judgment confirming the Award and awarding pre-judgment and post-judgment interest;

costs incurred herein, including reasonable attorney’s fees; and such other relief as the Court

finds just and proper.

                                              Respectfully submitted,


Dated:   April 9, 2019                        BUCHANAN INGERSOLL & ROONEY PC


                                              /s/ Michael D. Hall
                                              Michael  D. Hall, Esq.
                                              (to be admitted
                                              Andrew J. Shapren (PA I.D. 91142) (to be admitted
                                              pro hac vice)
                                              640 5th Avenue, 9th Floor
                                              New York, NY 10019-6102
                                              Telephone: (212) 440-4400
                                              Facsimile: (212) 440-4401

                                              Attorneys for Plaintiff/Movant Jefferies LLC




                                               -9-
Case 1:19-cv-03147-NRB Document 5 Filed 04/09/19 Page 10 of 10
